DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022, has been entered.
 
Claims 1-6 are pending in this office action and presented for examination. Claims 1-6 are newly amended by the response received July 12, 2022. (Examiner notes that claim 2 is associated with a “Previously presented” status identifier, but contains amendments.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the store data being written into the plurality of second entries being in a reserved state, each single piece of the store data being written into a single entry” in lines 8-9. However, it is indefinite as to whether “a single entry” is being implicitly indicated to be a second entry, or whether “a single entry” can be an entry distinct from a second entry. For the purposes of this office action, Examiner is interpreting this limitation to read “the store data being written into the plurality of second entries being in a reserved state, each single piece of the store data being written into a single second entry”.
Claim 1 recites the limitation “the store instruction related to the store data” in lines 10-11. However, there is insufficient antecedent basis for this limitation in the claims. Note that while a store instruction was previously recited, and while store data was previously recited, the claims did not previously recite that the store instruction was related to the store data. In addition, the store data was previously recited to be made up of multiple single pieces written into respective entries (in claim 1, lines 8-9). Therefore, it is also unclear as to whether the aforementioned limitation of lines 10-11 is indeed conveying that the [single] store instruction is related to multiple single pieces written into respective entries of the second queue. Note, in contrast, the language “an entry of the second queue to store the store data” in claim 1, line 13, and “the entry of the second queue to store the store data” in claim 2, lines 3-4; this language appears to imply that the store data is instead written into a single entry. Note that the similar limitation “the store data related to the store instruction” is recited in claim 2, line 4. Note the limitation “the store instruction” is recited in further locations across claim 2, lines 3-6.
Claim 1 recites the limitation “an entry of the second queue to store the store data” in line 13. However, the store data was previously recited to be made up of multiple single pieces written into respective entries (in claim 1, lines 8-9). Therefore, it is unclear as to whether the recited entry of the second queue stores the entirety of the store data, or a single piece. Note that the similar limitation “the entry of the second queue to store the store data” in recited in claim 2, lines 3-4.
Claims 2-3 are rejected for failing to alleviate the rejections of claim 1 above. 

Claim 2 recites the limitation “the resource of the first queue” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. In addition, it is indefinite as to whether the element corresponding to “the resource of the first queue” is the same as or different from the element corresponding to a first entry of “a first queue comprising a plurality of first entries” as recited in claim 1, line 4. For the purposes of this office action, Examiner is taking the former possibility to be the case.
Claim 2 recites the limitation “the resource of the first queue is reserved to store the store instruction” in lines 2-3. However, claim 1 recites the limitation “a first queue comprising a plurality of first entries, the decoded memory access instructions being written one into each of the plurality of first entries” in lines 4-5, and the limitation “an entry of the first queue is reserved to store the decoded store instruction” in lines 11-12. Therefore, it is indefinite as to whether the resource of the first queue is reserved to store a) the store instruction, or b) the decoded store instruction. 

Claim 4 recites the limitation “the store data being written into the plurality of second entries being in a reserved state and each single piece of the store data being written into a single entry” in lines 7-9. However, it is indefinite as to whether “a single entry” is being implicitly indicated to be a second entry, or whether “a single entry” can be an entry distinct from a second entry. For the purposes of this office action, Examiner is interpreting this limitation to read “the store data being written into the plurality of second entries being in a reserved state and each single piece of the store data being written into a single second entry”.
Claim 4 recites the limitation “an entry of the second queue to store the store data” in line 14. However, the store data was previously recited to be made up of multiple single pieces written into respective entries (in claim 4, lines 7-9). Therefore, it is unclear as to whether the recited entry of the second queue stores the entirety of the store data, or a single piece. Note that the similar limitation “the entry of the second queue to store the store data” in recited in claim 5, line 3.
Claims 5-6 are rejected for failing to alleviate the rejections of claim 4 above.

Claim 5 recites the limitation “the resource of the first queue is reserved to store the store instruction” in lines 2-3. However, claim 4 recites the limitation “a resource of the first queue is reserved to store the decoded store instruction” in lines 12-13. Therefore, it is indefinite as to whether the resource of the first queue is reserved to store a) the store instruction, or b) the decoded store instruction.
Claim 5 recites the limitation “the store data related to the store instruction” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims. (Note that the limitation “store data related to the store instruction” was newly deleted in claim 4.)

Response to Arguments
Applicant on page 4 argues: “Claims 1-6 are rejected under 35 U.S.C. §112(b) as being indefinite. The claims have been amended to more particularly point out and distinctly claim the subject matter. Accordingly, withdrawal of the rejection is respectfully requested.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional indefinite subject matter — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182